05/21/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: AF 06-0090


                                       AF 06-0090
                                                                           FILED
                                                                            MAY 2 1 2020
IN THE MATTER OF THE APPOINTMENT OF A                                     Bowen Greenwood
MEMBER TO THE COMMISSION ON PRACTICE                                    Clerk of Supreme Court
                                                                 O R D E Rstate of  Montana
OF THE SUPREME COURT OF THE STATE OF
MONTANA




      Rule 2 of the Rules for Lawyer Disciplinary Enforcement provides that
appointments to the Commission on Practice shall be made by the Supreme Court from a
list of three licensed and practicing attorneys submitted to the Court who have received
the highest number of votes in an election by the Area resident members of the State Bar
of Montana. Rule 2 further provides that this Court shall, by order, designate the time,
place, and method for the election of members for appointment to the Commission on
Practice.
       The term of the current attorney member for Area D expires June 20, 2020. Area
D is now comprised of the Eighth and Ninth Judicial Districts.
       THEREFORE,
      IT IS NOW ORDERED:
       1. An election shall be had in Area D for nomination of three resident bar
rnembers whose narnes shall be submitted to this Court, and this Court shall then appoint
one of the three to mernbership on the Commission on Practice.
      2. The election in Area D shall be the responsibility of District Judge John W.
Parker.
       3. The election shall be conducted in the following manner:
      (a) At the discretion of Judge Parker, the election rnay be conducted either by
e-mail or regular mail. Whether by e-mail or regular mail, the ballots shall be in the
following form:
                                        AREA D

                           Eighth and Ninth Judicial Districts

            BALLOT FOR MEMBERS OF COMMISSION ON PRACTICE
                            (Vote for Three)


       1.

      2.

      3.

      The election will close June 19, 2020. Your ballot must be returned so as
      to reach its destination on or before that date. The names of the three
      attorneys receiving the highest number of votes will be sent to the Montana
      Supreme Court, which then will appoint one ofthem to the Commission.

                                ********************



      (b)Judge Parker shall prepare and distribute the ballots on or before June 5,2020.
      (c) Voted ballots must be returned to Judge Parker or before June 19, 2020.
      (d) The ballots are to be opened and counted by Judge Parker. Judge Parker shall
then certify to this Court the names ofthe three attorneys in Area D receiving the highest
number of votes on or before June 22, 2020.
      The Clerk is directed to mail a copy of this Order to the Honorable John W.
Parker, to each member of the Commission on Practice, and to Shelly Smith, Office
Administrator for the Coirion on Practice.
      DATED this         day of May,2020.

                                                For the Court,




                                                                 Chief Justice



                                            2